


Exhibit 10.2


HARMONIC INC.


CHANGE OF CONTROL SEVERANCE AGREEMENT




This Change of Control Severance Agreement (the "Agreement") is made and entered
into by and between Harold Covert, (the "Employee") and Harmonic Inc. (the
"Company"), effective as of the latest date set forth by the signatures of the
parties hereto below.


RECITALS


A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Change of Control. The
Board of Directors of the Company (the "Board ") recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.


B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.


C. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon Employee's termination of employment following a Change
of Control which provides the Employee with enhanced financial security and
provides incentive and encouragement to the Employee to remain with the Company
notwithstanding the possibility of a Change of Control.


D.    Certain capitalized terms used in the Agreement are defined in Section 6
below.


The parties hereto agree as follows:


1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.


2. At-Will Employment. The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law. If the Employee's employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company's established employee plans and
practices or pursuant to other agreements with the Company.


3.    Severance Benefits.


(a) Termination Following a Change of Control. If the Employee's employment
terminates at any time within eighteen (18) months following a Change of
Control, then, subject to Section 5, the Employee shall be entitled to receive
the following severance benefits:


(i) Involuntary Termination. If the Employee's employment is terminated as a
result of Involuntary Termination other than for Cause, then the Employee shall
receive the following severance benefits from the Company:

















--------------------------------------------------------------------------------








(1) Severance Payment. A cash payment in an amount equal to one hundred percent
(100%) of the Employee's Annual Compensation;


(2) Bonus Payment. A cash payment in an amount equal to either 50% of the
established annual target bonus or the average of the actual bonus paid in each
of the two prior years, whichever is greater.


(3) Continued Employee Benefits. One hundred percent (100%) Company-paid health,
dental and life insurance coverage at the same level of coverage as was provided
to such employee immediately prior to the Change of Control (the "Company-Paid
Coverage"). If such coverage included the Employee's dependents immediately
prior to the Change of Control, such dependent shall also be covered at Company
expense. Company- Paid Coverage shall continue until the earlier of (i) one year
from the date of the Change of Control, or (ii) the date that the Employee and
his dependents become covered under another employer's group health, dental or
life insurance plans. For purposes of Title X of the Consolidated Budget
Reconciliation Act of 1985 ("COBRA"), the date of the "qualifying event" for
Employee and his dependent shall be the date upon which the Company-Paid
Coverage terminates.


(4) Option and Restricted Stock Accelerated Vesting. One hundred percent (100%)
of the unvested portion of any outstanding stock option or restricted stock held
by the Employee shall automatically be accelerated in full so as to become
completely vested and all such outstanding stock options shall be exercisable
for a period of one year after such termination.


(5) Outplacement Assistance. If desired by Employee, Company will pay up to five
thousand dollars ($5,000.00) for outplacement assistance selected by Company and
approved by Employee.


(b) Timing of Severance Payments. Any severance payment to which Employee is
entitled under Section 3(a)(i)(1) shall be paid by the Company to the Employee
(or to the Employee's successors in interest pursuant to Section 7(b)) in cash
and in full, not later than thirty (30) calendar days following the Termination
Date or within twelve (12) months of Termination Date at the election of the
Employee.


(c) Voluntary Resignation; Termination For Cause. If the Employee's employment
terminates by reason of the Employee's voluntary resignation (and is not an
Involuntary Termination), or if the Employee is terminated for Cause, then the
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company's then existing
severance and benefits plans and practices or pursuant to other agreements with
the Company.


(d) Disability; Death. If the Company terminates the Employee's employment as a
result of the Employee's Disability or such Employee's employment is terminated
due to the death of the Employee then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company's then existing severance and benefits plans and
practices or pursuant to other agreements with the Company.


(e) Termination Apart from Change of Control. In the event the Employee's
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the eighteen (18)-month period following a Change of
Control, then the Employee shall be entitled to receive severance and any other
benefits only as may then be established under the Company's existing severance
and benefits plans and practices or pursuant to other agreements with the
Company.


4. Attorney Fees; Costs and Expenses. The Company shall promptly reimburse
Employee, on a monthly basis, for the reasonable attorney fees, costs and
expenses incurred by the Employee in connection with any action brought by
Employee to enforce his rights hereunder, regardless of the outcome of the
action.


5.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute "parachute payments" within the meaning of













2

--------------------------------------------------------------------------------








Section 280G of the Internal Revenue Code of 1986 as amended (the "Code") and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then the Employee's severance benefits under Section
3(a)(i) shall be either


(a)    delivered in full, or


(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Employee otherwise agree in writing, any determination required under this
Section 5 shall be made in writing by the Company's Accountants immediately
prior to Change of Control, whose determination shall be conclusive and binding
upon the Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.


6.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:


(a)    Annual Compensation. "Annual Compensation" means an amount equal to
Employee's
Company base salary for the twelve months preceding the Change of Control.


(b) Cause. "Cause" shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) the conviction
of a felony) (iii) a willful act by the Employee which constitutes gross
misconduct and which is injurious to the Company, and (iv) following delivery to
the Employee of a written demand for performance from the Company which
describes the basis for the Company's belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee's obligations to the Company which are demonstrably willful and
deliberate on the Employee's part.


(c)    Change of Control. "Change of Control" means the occurrence of any of the
following events:


(i) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities;


(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);


(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power











3

--------------------------------------------------------------------------------




represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;


(iv)    The consummation of the sale or disposition by the Company of all or
substantially all the Company's assets.


(d) Disability. "Disability" shall mean that the Employee has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Employee or the Employee's legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days written notice by the Company of its intention to terminate the
Employee's employment. In the event that the Employee resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.


(e) Involuntary Termination. "Involuntary Termination" shall mean (i) without
the Employee's express written consent, the significant reduction of the
Employee's duties authority or responsibilities relative to the Employee's
duties, authority or responsibilities as in effect immediately prior to such
reduction, or the assignment to Employee of such reduced duties, authority or
responsibilities; (ii) without the Employee's express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Company in the
base salary of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of employee
benefits, including bonuses, to which the Employee was entitled immediately
prior to such reduction with the result that the Employee's overall benefits
package is significantly reduced; (v) the relocation of the Employee to a
facility or a location more than twenty-five (25) miles from the Employee's then
present location, without the Employee's express written consent; (vi) any
purported termination of the Employee by the Company which is not effected for
Disability or for Cause, or any purported termination for which the grounds
relied upon are not valid; (vii) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 7(a)
below; or (viii) any act or set of facts or circumstances which would, under
California case law or statute constitute a constructive termination of the
Employee.


(f) Termination Date. "Termination Date" shall mean (i) if this Agreement is
terminated by the Company for Disability, thirty (30) days after notice of
termination is given to the Employee (provided that the Employee shall not have
returned to the performance of the Employee's duties on a full-time basis during
such thirty (30)-day period), (ii) if the Employee's employment is terminated by
the Company for any other reason, the date on which a notice of termination is
given, provided that if within thirty (30) days after the Company gives the
Employee notice of termination, the Employee notifies the Company that a dispute
exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), or
(iii) if the Agreement is terminated by the Employee, the date on which the
Employee delivers the notice of termination to the Company.


7.    Successors.


(a) Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

















4

--------------------------------------------------------------------------------




(b) Employee's Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.    Notice.


(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices directed shall be to
the attention of its Secretary.


(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than 30 days after the giving of such
notice). The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his rights hereunder.


9.    Miscellaneous Provisions.


(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.


(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same.


(d) Choice of Law. This Agreement shall be deemed to have been executed and
delivered within the State of California and the validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California, without regard to choice of law principles.


(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.


(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

















5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


 
COMPANY
 
 
 
HARMONIC INC.
 
 
 
 
 
 
 
By:
 
/s/ Peter Hilliard
 
 
Title:
 
Senior Vice President, Human Resources
 
 
Date:
 
10/27/2015
 
 
 
 
 
EMPLOYEE
 
Name:
 
/s/ Harold Covert
 
 
Date:
 
10/27/2015






6